Citation Nr: 1225917	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  11-21 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA benefits in the amount of $705.00, to include whether the debt was validly created.  

(Separate Board decisions address respective service connection claims related to an acquired psychiatric disorder, a bilateral hip disability, a bilateral knee disability, rating claims related to a right shoulder disability, a right lower leg laceration scar, right lower leg weakness with sensory loss, and a claim of entitlement to an annual clothing allowance.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel

INTRODUCTION

The Veteran served on active duty from April 1981 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 determination of the Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

Based on a sympathetic assessment of the Veteran's statements, the evidence of record and the relevant laws and regulations, the Board has recharacterized the claim on appeal to accurately reflect the scope of the benefit sought, as reflected on the title page.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In addition to requesting waiver of an overpayment of VA benefits totaling $705.00, the Veteran has challenged the creation of the debt.  Nevertheless, the RO has not adjudicated whether the overpayment was validly created and the Court has held that when a debtor requests waiver of an overpayment and also asserts that the underlying debt is invalid, the VA must resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Accordingly, would be error for the Board to adjudicate the application for waiver prior to the RO addressing in the first instance the Veteran's challenge to the lawfulness of the debt asserted.  Id.  Thus, the Board is without discretion and must remand the claim to permit adjudication of the underlying and inextricably intertwined matter of the validity of the $705.00 overpayment in VA benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran complete an updated Financial Status Report worksheet (VA Form 5655).  Once obtained, all documentation should be associated with the claims folder.  

2.  Then readjudicate the appeal, to include whether the underlying debt was validly created.  If such does not resolve the appeal, issue the Veteran and his representative a comprehensive Supplemental Statement of the Case (SSOC), fully outlining both the validity of the debt and the reasons for not waiving such debt, as well as the appropriate law and regulations.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

